Citation Nr: 1632863	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for plexopathy on the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Navy from May 1958 to June 1962.

This matter comes before the Board of Veterans Appeals (Board) from a March 2011 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran presented testimony at a Videoconference Board hearing in June 2012, and a transcript of the hearing is associated with his virtual claims folder.

In June 2015, the Board remanded the matter for additional development, to include obtaining the Veteran's signed informed consent form from his December 2007 surgery.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left leg plexopathy is an additional disability caused by surgery conducted at a VA medical facility.  

2.  The proximate cause of the Veteran's plexopathy of the left leg was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; nor was it the result of an event not reasonably foreseeable.
3.  The Veteran consented to the December 2007 procedure, evidenced by the signed December 2007 informed consent form, after being fully informed of the risks and potential complications.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 38 C.F.R. § 1151 for left leg plexopathy, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A September 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's relevant VA medical treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA medical opinion was obtained in October 2010 followed by an addendum opinion in September 2015.  The clinician offered an adequate opinion, with supporting rationale based on a review of the records.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Compensation under U.S.C.A. § 1151

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 because he was not properly informed of the risks of his December 2007 surgery, including his resultant inability to use his left leg due to nerve damage.  See December 2011 VA Form 9.  He also contends that although he signed a form, he was unaware that it was an informed consent form for the risks involved, but rather thought it was consent for the doctors to research his case.  See December 2011 VA Form 9.  Further, he contends that the procedure should have involved an incision from the back side of his leg rather than the front in order to minimize the risk of nerve damage.  See January 2011 correspondence.  

In pertinent part, the current version of 38 U.S.C.A. § 1151 provides that an additional disability resulting from VA hospital care, medical or surgical treatment, or examination shall be treated as if it were service-connected, where it is shown that the additional disability was the result of "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA]" or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a Veteran has an additional disability, VA compares a Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability. Merely showing that a Veteran received treatment and that he had an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the his or her additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

Here, there is no dispute over the presence of an additional disability, or its relationship to VA treatment.  VA treatment records indicate that the Veteran has left leg plexopathy and complained about his inability to lift his leg shortly after his December 2007 surgery at ta VA facility.  See June 2008 VA outpatient note.  

The question, then, is whether some "instance of fault" on the part of VA caused or contributed to the additional disability or whether there is evidence of an event not reasonably foreseeable.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d).

The Board finds that there was no evidence of fault on the VA's part, evidenced by failure to exercise the degree of care of a reasonable health care provider or by evidence of VA care without the Veteran's consent.  The Board further finds that the Veteran's additional disability was an event reasonably foreseeable. 

The Veteran was afforded a VA examination in October 2010 where the clinician noted the Veteran's pre and post-surgery history.  The clinician noted that he reviewed the Veteran's December 2007 informed consent form, which he noted included damage to the nerves as a potential risk of the surgery.  The examiner reviewed the operative report and opined that it met the standard of care.  He further opined,

Based on review of the documentation, as well as the History of the Physical Examination, there is no compelling evidence to demonstrate carelessness, negligence, lack of proper skill, or error in judgment in this case.  The treatment was appropriate.  Any surgical procedure involves a risk, and the evidence shows that the veteran was aware of the risks of complications, including nerve damage.  It is not unreasonable to anticipate a complication such as nerve damage and resultant loss of use of an extremity in this case.

In a March 2012 letter, received in June 2012, the Veteran's private oncologist, Dr. W.D., noted the Veteran's post-surgery medical issues, including "multiple recurring tumor, leg/femoral weakness and recurrent GI fistulas."  He opined that, "The complications [the Veteran] is experiencing to a reasonable degree of medical certainty are a result of the technical portion of his initial surgery at the Dallas VA.  The trans abdominal approach at Dallas instead of a retroperitoneal flank approach made all of these complications more likely."

Since the Veteran's December 2007 signed informed consent form was not part of the claims folder, the Board remanded the matter to obtain the actual form and to obtain an addendum medical opinion which also commented on Dr. W.D.'s opinion.  The Veteran's signed informed consent form was obtained and associated with his electronic claims folder.  In September 2015, the October 2010 VA clinician provided an addendum opinion which stated,

I respect Dr. W.D.'s opinion.  He seems to have given due consideration to the factors involved in this case, and I believe he has stated his opinion in a clear and reasonable manner.  I neither endorse nor contradict his opinion.  I take it at face value.  In other words, it is what it is - his opinion.  After considering his opinion, it does not dislodge me from my position, which is: That this does not constitute evidence compelling enough to demonstrate carelessness, negligence, lack of proper skill or error in judgment in this case.  The treatment was appropriate.  Any surgical procedure involves risk, and the evidence shows that the Veteran was aware of the risks of complications, including nerve damage.  It is not unreasonable to anticipate a complication such as nerve damage and resultant loss of use of an extremity in this case.  So it is considered less likely than not that "the Veteran's left leg plexopathy is due to (caused or aggravated by) negligence, lack of care, or similar instance of fault on part of VA, or was not reasonably foreseeable as a result of the treatment and surgery.  

The Board finds the October 2010 VA medical report and September 2015 addendum opinion of significant probative value.  In that regard, the clinician considered the Veteran's statements and reviewed the Veteran's pre and post-surgery history before forming a well-reasoned opinion.  He opined that the December 2007 surgery was appropriate under a reasonable health care provider standard; that there was no evidence of negligence or lack of care or similar fault on the VA's part and that the Veteran's left leg plexopathy was a reasonably foreseeable risk of the December 2007 procedure.  Finally, he opined that the Veteran understood the risks, as evidenced through the informed consent form.  
On the other hand, the Board has not attached any probative weight to Dr. W.D.'s letter, for three reasons.  First, W.D. indicates that the trans abdominal approach caused the Veteran's current medical issues.  However, he did not opine that the trans abdominal approach to the Veteran's December 2007 surgery fell below the standard of care of a reasonable health care provider.  A mere difference of opinion as to which approach one doctor would take over another is not sufficient to prove that there was negligence, carelessness, lack of skill or error in judgment on VA's part.  Second, Dr. W.D. does not opine as to whether the Veteran's resulting left leg plexopathy was an event not reasonably foreseeable, a requirement under 38 U.S.C.A. § 1151.  He does not address the informed consent form which lists nerve damage as a potential risk.  Third, Dr. W.D. does not indicate whether or not he reviewed the Veteran's pre and post-surgery notes and medical treatment notes.  Dr. W.D.'s lack of review of the Veteran's records diminishes the value of his opinion because it does not consider any relevant information which might shed light on which approach to the 2007 procedure might have been appropriate and/or reasonable.  

Also, as stated above, the Board finds that the Veteran's informed consent was obtained prior to the procedure.  Section 12 of the December 2007 form is entitled "What are the Known Risks of this Treatment/Procedure" and lists nerve damage in the seventh bullet point.  The fact that nerve damage was listed in the informed consent form further underscores the point that the nerve damage was an event reasonably foreseeable.  The Veteran signed this form and his wife also signed as a witness to the signature of the form.  

On his December 2011 VA Form 9, the Veteran stated that he was not informed of the possible risks of the surgery, including the risk of nerve damage.  He stated that his understanding of the surgery was that certain organs might have to be removed, but was never warned of the crippling effects of potential nerve damage.  At the June 2012 Videoconference hearing, the Veteran testified that the only contract he believed he signed prior to the surgery was one which allowed other interns to observe his surgery, for research purposes, for anesthesia and blood transfusions.  He testified that his tumor was quite large and rare and was told might be the topic of future research.  He stated that he was not informed of the potential nerve damage related to the surgery.  However, as indicated, the actual informed consent form, which the Veteran signed, specifically lists nerve damage as a potential risk of the surgery.  Although the Veteran may have also been informed of other things prior to his surgery, such as the use of his case for research purposes, it remains clear that the Veteran was also informed of the potential risks and/or complications of his surgery.  

While the Board is sympathetic to the Veteran and the fact that the retroperitoneal liposarcoma and subsequent treatment and surgeries left him with the inability to properly use his left leg, the Board concludes that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151.  Simply put, the greater weight of probative evidence is against finding that the Veteran suffered additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the residuals were not reasonably foreseeable. 

For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151 for additional disability is not warranted.  Accordingly, the claim is denied.


ORDER

Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for left leg plexopathy, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


